UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4421



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN DALE BOBBITT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-04-51-BO)


Submitted:   November 30, 2005         Decided:     December 27, 2005


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Sherri Royall
Alspaugh, Assistant Federal Public Defender, Raleigh, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kevin Dale Bobbitt was convicted of possession of a

firearm by a convicted felon.     He was sentenced to 120 months

imprisonment.   Bobbitt appeals, challenging the district court’s

ruling refusing to allow Bobbitt and his wife to testify about a

statement made to them by Allen Willis concerning the firearm.   We

affirm the district court’s ruling and therefore affirm Bobbitt’s

conviction.

          Prior to his arrest, Bobbitt was seen wearing a certain

jacket.   When arrested, Bobbitt had just exited a vehicle and was

not wearing a jacket.   However, a jacket matching the description

of the one he wore earlier was on the seat Bobbitt vacated when he

exited the vehicle.     A firearm was found in a pocket of that

jacket.

          During his trial on the charge of unlawful possession of

the firearm, Bobbitt sought to introduce a statement made to him

and his wife by Allen Willis, Bobbitt’s close friend.   Bobbitt and

his wife sought to testify that Willis said that the police found

his gun in his jacket, presumably claiming ownership of the firearm

with which Bobbitt was charged. The district court determined that

this was inadmissible hearsay and disallowed the testimony.      We

have reviewed the parties’ briefs, the joint appendix, and the

district court's order.   We conclude the district court did not

abuse its discretion in refusing to admit the proffered evidence.


                               - 2 -
See United States v. Lowe, 65 F.3d 1137, 1145 (4th Cir. 1995);

United States v. Bumpass, 60 F.3d 1099, 1102 (4th Cir. 1995).

          Accordingly, we affirm Bobbitt’s conviction. We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the    materials   before   the   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                    - 3 -